
	
		II
		110th CONGRESS
		1st Session
		S. 2510
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Ms. Landrieu (for
			 herself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide revised
		  standards for quality assurance in screening and evaluation of gynecologic
		  cytology preparations, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cytology Proficiency Improvement
			 Act of 2007.
		2.Revised
			 standards for quality assurance in screening and evaluation of gynecologic
			 cytology preparations
			(a)In
			 generalSection
			 353(f)(4)(B)(iv) of the Public Health Service Act (42 U.S.C. 263a(f)(4)(B)(iv))
			 is amended to read as follows:
				
					(iv)requirements that each clinical
				laboratory—
						(I)ensure that all individuals involved in
				screening and interpreting cytological preparations at the laboratory
				participate annually in a continuing medical education program in gynecologic
				cytology that—
							(aa)is approved by the Accrediting Council for
				Continuing Medical Education or the American Academy of Continuing Medical
				Education; and
							(bb)provides each individual participating in
				the program with gynecologic cytological preparations (in the form of
				referenced glass slides or equivalent technologies) designed to improve the
				locator, recognition, and interpretive skills of the individual;
							(II)maintain a record of the cytology
				continuing medical education program results for each individual involved in
				screening and interpreting cytological preparations at the laboratory;
						(III)provide that the laboratory director shall
				take into account such results and other performance metrics in reviewing the
				performance of individuals involved in screening and interpreting cytological
				preparations at the laboratory and, when necessary, identify needs for remedial
				training or a corrective action plan to improve skills; and
						(IV)submit the continuing education program
				results for each individual and, if appropriate, plans for corrective action or
				remedial training in a timely manner to the laboratory’s accrediting
				organization for purposes of review and on-going monitoring by the accrediting
				organization, including reviews of the continuing medical education program
				results during on-site inspections of the
				laboratory.
						.
			(b)Effective date
			 and implementation; termination of current program of individual proficiency
			 testing
				(1)Effective date
			 and implementationExcept as
			 provided in paragraph (2), the amendment made by subsection (a) applies to
			 gynecologic cytology services provided on or after the first day of the
			 calendar year beginning 1 year after the date of the enactment of this Act, and
			 the Secretary of Health and Human Services (hereafter in this subsection
			 referred to as the Secretary) shall issue final regulations
			 implementing such amendment not later than 270 days after such date of
			 enactment.
				(2)Termination of
			 current individual testing programThe Secretary shall terminate the
			 individual proficiency testing program established pursuant to section
			 353(f)(4)(B)(iv) of the Public Health Service Act (42 U.S.C.
			 263a(f)(4)(B)(iv)), as in effect on the day before the date of enactment of
			 subsection (a), at the end of the calendar year which includes the date of
			 enactment of the amendment made by subsection (a).
				
